       Case 3:12-cv-08176-SMM Document 184 Filed 05/24/21 Page 1 of 3


     Kevin M. Cassidy, Oregon Bar No. 025296 (pro hac vice)
 1
     Earthrise Law Center
2    Lewis & Clark Law School
     P.O. Box 445
3    Norwell, MA 02061
4    Tel.: (781) 659-1696
     Email: cassidy@lclark.edu
5
     Allison LaPlante, Oregon Bar No. 023614 (pro hac vice)
6
     Lia Comerford, Oregon Bar No. 141513 (pro hac vice)
7    Earthrise Law Center
     Lewis & Clark Law School
8    10101 S. Terwilliger Blvd.
9    Portland, OR 97219
     (503) 768-6894 (LaPlante)
10   (503)768-6823 (Comerford)
     laplante@lclark.edu
11
     comerfordl@lclark.edu
12
13                       IN THE UNITED STATES DISTRICT COURT

14                             FOR THE DISTRICT OF ARIZONA

15                                      PRESCOTT DIVISION

16
     CENTER FOR BIOLOGICAL
17   DIVERSITY; SIERRA CLUB; and                     Case No: 3:12-cv-08176-SMM
     GRAND CANYON WILDLANDS
18   COUNCIL,
                                                     NOTICE OF APPEAL
19                        Plaintiffs,
     vs.
20
     UNITED STATES FOREST SERVICE,
21
                          Defendant.
22
23
24          Notice is hereby given that all plaintiffs in the above-entitled case hereby appeal

25   to the United States Court of Appeals for the Ninth Circuit from the District Court’s
26
     Final Judgment (Dkt. No. 183), entered in this action on the 1st day of April, 2021, and
27
     including the District Court’s underlying Order (Dkt. No. 182), dated March 31, 2021.
28
                                                 1
       Case 3:12-cv-08176-SMM Document 184 Filed 05/24/21 Page 2 of 3



 1
     Respectfully submitted,
2
     Dated: May 24, 2021
3
                                       s/ Lia Comerford
4                                      Lia Comerford (pro hac vice)
                                       Oregon Bar No. 141513
5                                      Earthrise Law Center
6                                      Lewis & Clark Law School
                                       10101 S. Terwilliger Blvd.
7                                      Portland, OR 97219
                                       (503) 768-6823 (Comerford)
8
                                       comerfordl@lclark.edu
9
                                       Attorney for Plaintiffs
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2
       Case 3:12-cv-08176-SMM Document 184 Filed 05/24/21 Page 3 of 3


                                 CERTIFICATE OF SERVICE
 1
2           I hereby certify that on May 24, 2021, I electronically transmitted the foregoing
3    document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
4    Notice of Electronic Filing, which will send notification of such filing to the following:
5
     Michael C. Augustini, United States Department of Justice, Attorney for Defendant
6
     United States Forest Service.
7
     L. John LeSueur, Attorney for the State of Arizona.
8

9    Jeremy Clare, Attorney for Safari Club International.

10   Michael T. Jean, Attorney for National Rifle Association.
11
     Norman D. James, Rhett Billingsley, and Lawrence G. Keane, Attorneys for
12   Intervenor Defendant National Shooting Sports Foundation.

13   Kevin Cassidy and Allison LaPlante, Attorneys for Plaintiffs.
14
                                               s/ Lia Comerford
15
                                               Lia Comerford (pro hac vice)
16                                             Oregon Bar No. 141513
                                               Earthrise Law Center
17
                                               Lewis & Clark Law School
18                                             10101 S. Terwilliger Blvd.
                                               Portland, OR 97219
19                                             (503) 768-6823 (Comerford)
20                                             comerfordl@lclark.edu

21                                             Attorney for Plaintiffs

22
23
24
25
26
27
28
                                                  3
